Title: Enclosure R: Letter from Edward Carrington, 2 March 1790
From: Carrington, Edward
To: 


Towards the latter end of the year 1782, when the engagement of the State of South Carolina, to supply the southern army with provisions, was to expire, the honorable Robert Morris, Superintendant of Finance, wrote to General Greene, to have a contract formed for supporting the army, from the first of January 1783. General Greene requested my assistance in the business, and public notice, as far as the circumstances of the country would admit, was immediately given, offering such a contract. General Greene, moreover, wrote to sundry characters of property and influence in the country, who had formerly been men of business, requesting them to come forward, on their own accounts, or lend their aid in bringing others into a Contract: the uniform reply was, that the war had so effectually deranged their capitals, that they could not venture upon so extensive an undertaking. Indeed, such was the exhausted state of the country, as to provisions of every kind, that none could calculate upon complying with such an engagement, without large importations from the more northern States, which must have been made through great hazards by sea, or with immense expense by land; and could have been attempted by none, but men of capitals, in a current of commercial business. Until the evacuation of Charleston, no person whatever could be induced to listen to propositions for a Contract, nor could any one be led to overtures of the kind, afterwards, but Mr. John Banks, who established a House in Charleston, under the firm of Hunter, Banks and Company. Mr. Banks, at length, came forward, with propositions excessively high: these were rejected, and advantage was taken of the consent of the State, to extend it’s measures for supporting the army, somewhat into the year 1783, in order that better terms might be obtained for the United States. Negociations were still carried on with Mr. Banks, with whom no competitor could be found, until the approach of the 20th of February, the period, beyond which the supplies of the State were not to extend; and, indeed, under such difficulties, were these supplies obtained from a country already exhausted, that the army was seldom served with more than half rations, and frequently, for five or six days, had no meat at all, unless by plunder, which had become exceedingly distressing to the neigboring inhabitants. In this time, Mr. Banks had somewhat abated in his demands; but it being thought, that they were still too high, General Greene would not suffer a contract to be closed, without making every possible effort to excite a competition, and, as a last resort, a letter was written to the Assembly of South Carolina, then in Session, stating the difficulties of obtaining a satisfactory contract, and requesting the advice of Government, as the members, then assembled, were from various parts of the country, and acquainted with the resources and views of such individuals, as might probably be disposed to such an undertaking, whether any competition might still be expected, or whether it would be prudent to keep open the contract longer. The reply was, that the terms of Mr. Banks were thought too high; but as no others had been offered, and the pressing necessities of the army called for immediate relief, it was thought, it would be needless to keep open the contract any longer, under the idea that more advantageous propositions would be made. Upon this, a contract was closed with Mr. Banks, on account of Hunter, Banks and Company, to commence on the 20th of February 1783. I am satisfied, nay, absolutely certain, that, had Mr. Banks failed in this contract, at the time General Greene became his security in the several instances, in consequence whereof the estate of that officer hath since suffered; nothing less than the dissolution of the army must have followed, as no other possible means of supporting it could have been adopted: no other contract could have been obtained—nor was it in the power of the State, in any event, to renew her supplies. The army was, by this time, repeatedly upon the point of mutinying, from discontents, at being in an unhealthy climate, in an inactive state, and conceiving that there was a certainty of peace being established. A considerable body of the Cavalry actually went away from a station in the country, distant from Headquarters, in defiance of their officers, and several Corps of Virginia and Maryland troops made efforts of the same kind, but were stopped by the personal address of the General. Had a want of provisions been added to this other cause of discontent, I am well assured, that an entire dissolution of the army could, by no means, have been prevented.
From the first of General Greene’s command of the southern army, there were scarcely any pecuniary aids for it’s support, in any respect, until far advanced in the year 1782; and even, from thence to the disbanding of the army, the general diffidence, as to public credit, was such, that the supplies of the Superintendant of Finance could not be drawn, to our use, without excessive discounts, or negociations, which exposed the public agents to great hazards. Of this, I can give the most decided evidence, being in that predicament, as Deputy Quartermaster General. For the purposes of that department, I never could negociate a bill for direct payment, under a discount of 15 per cent, and, frequently, as high as twenty five was demanded. To avoid this loss, my practice was, to negociate bills at par, upon credit for thirty or sixty days, according to the sight of the bills, within which, the purchaser was to ascertain the fate of them. In these transactions, I risked the sufficiency of the purchasers, and, in case of failure in any instance, my dependance for indemnification was solely on the will of the government.
All the foregoing, I certify on Oath.

Edwd. Carrington.
Henrico Is:
Edward Carrington personally appeared before me, a magistrate for this County, and made oath to the above, according to the best of his knowledge and belief.
John Harvie.
March 2nd. 1790.

